Citation Nr: 0018549	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 641	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include as 
secondary to tobacco use or as a result of nicotine 
dependence.

3.  Entitlement to the assignment of a higher disability 
evaluation for chronic iliotibial band syndrome, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1970 and from February 1979 to December 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a May 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota, which granted service 
connection and assigned a noncompensable rating for 
iliotibial band syndrome (ITBS).  The veteran appealed for a 
compensable rating.  A June 1998 rating increased the 
evaluation for ITBS to 10 percent.  As the 10 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

This matter also comes to the Board from a November 1998 RO 
decision, which denied service connection for nicotine 
dependence and COPD with emphysema, to include as secondary 
to tobacco use or as a result of nicotine dependence.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's claimed nicotine dependence or COPD with emphysema 
and any incident of service, to include  tobacco use.  

2.  The veteran's claims of entitlement to service connection 
for tobacco related disabilities were filed in August 1998.
3.  The veteran's service-connected chronic iliotibial band 
syndrome is manifested by slight limitation of thigh/hip 
motion due to pain.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
nicotine dependence, COPD with emphysema, to include as 
secondary to tobacco use or as a result of nicotine 
dependence are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Service connection is not warranted for any tobacco 
related disabilities.  38 U.S.C.A. § 1103 (West 1991 & Supp. 
1999).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chronic iliotibial band syndrome have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5024-5251 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

With respect to the claims of entitlement to service 
connection, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's claims of entitlement to service connection for 
nicotine dependence, COPD with emphysema, to include as 
secondary to tobacco use or as a result of nicotine 
dependence were initiated in August 1998.  

The record does not demonstrate complaints, symptomatology or 
diagnoses relating to any lung conditions during the 
veteran's active service.  His separation examination in 
February 1970 reported an entirely normal lung and chest 
examination.  His lungs and chest were clinically evaluated 
as normal in September 1979 during his brief second period of 
active duty (September to December 1979).  Likewise, after 
service, there were no pulmonary conditions or nicotine 
dependence identified on a March 1981 VA examination.  On 
hospitalization in April 1996, the veteran's chest appeared 
to move symmetrically and evenly on respiration; his lungs 
were with good breath sounds and without rales or wheezes; 
nicotine dependence was not diagnosed.  

Apart from the veteran's assertions, there is no medical 
evidence of a lung condition or of any association of the 
claimed conditions to the veteran's service.

Where the determinative issue is one of medical diagnosis or 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App.134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App.492, 494-495 (1991).  The 
Board notes that the veteran had service in the United States 
Navy as a charge nurse, which according to his DD-214, was 
related to the civilian occupation of registered nurse.  
While in the United States Army Reserves, his occupational 
specialty was listed as nurse anesthetist.  The record 
suggests he is currently employed as a flagger, and the 
record further indicates that he has not worked as a nurse 
for some years.  Notwithstanding, there is nothing in the 
record to indicate he has ever had special training in 
diagnosing or determining the cause of diseases like nicotine 
dependence, COPD or emphysema.  Also, there is no evidence 
submitted that the appellant ever participated medically in 
his own treatment for these conditions.  In light of these 
factors, the appellant's statements are not probative medical 
evidence and are insufficient to establish a diagnosis or a 
link between the claimed conditions and service.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

Without a medical diagnosis of current disability, the 
veteran's claim for entitlement to service connection for 
nicotine dependence, COPD with emphysema, to include as 
secondary to tobacco use or as a result of nicotine 
dependence must be deemed not well-grounded.  Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board finds that the veteran 
has also failed to provide medical evidence of a nexus 
between the claimed disorders and any incident in service.  
As no competent medical evidence has been introduced into the 
record showing a link between the current claims and the 
veteran's service, the veteran's claim must be denied as not 
well-grounded.

Claims filed after June 9, 1998, are analyzed pursuant to 
38 U.S.C.A. § 1103, which provides: 1) Service connection is 
prohibited for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  
38 U.S.C.A. § 1103(a).  2)  Service connection may be granted 
if a tobacco-related disability was manifest during service 
or to the requisite degree of disability within any 
applicable presumptive period.

Since the tobacco related aspects of the veteran's claims 
were filed after June 1998, and, because, with respect to 
such claims, service connection may be granted only if a 
tobacco-related disability was manifest during service or to 
the requisite degree of disability within any applicable 
presumptive period and because the record does not support 
any such condition in service or within any applicable 
presumptive period, the claims for tobacco related 
disabilities must be denied as a matter of law.  38 U.S.C.A. 
§ 1103.


Increased Evaluation

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
observes that the veteran was afforded the opportunity for 
further VA examination in June 1998; however, the veteran 
reported that he was unable to attend that scheduled 
examination.  All relevant facts have been properly developed 
to the extent possible and, therefore, the VA's duty to 
assist the veteran has been satisfied. 38 U.S.C.A. § 5107(a).  
The Board notes that the veteran failed to report for the 
last scheduled VA compensation examination.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Rating by analogy is appropriate where an unlisted condition, 
such as iliotibial band syndrome, is encountered, with 
evaluation rendered in accordance with the criteria for a 
listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Accordingly, the veteran's iliotibial 
band syndrome will be rated in accordance with tendonitis 
(tenosynovitis) and other pertinent impairment of the hip.

Tendonitis (tenosynovitis) is rated as degenerative arthritis 
and is rated on limitation of motion of the affected parts.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  Where limited to 30 degrees, a 20 percent 
rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Limitation of extension of the thigh to 5 degrees 
warrants a ten percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5251.  Limitation of rotation of the thigh, cannot toe-
out more than 15 degrees warrants a 10 percent rating.  A 10 
percent rating is also assignable when there is limitation of 
adduction of the thigh, with an inability to cross the legs.  
Where there is limitation of abduction of thigh with motion 
lost beyond 10 degrees, a 20 percent rating is assignable.  
38 C.F.R. Part 4, Diagnostic Code 5253.

The veteran was afforded a VA hip examination in August 1996.  
The examiner noted range of motion of the right hip to be 
elevation 110 degrees/125 degrees.  Extension was 0 degrees/0 
degrees and abduction was 20 degrees/45 degrees.

The veteran was afforded a VA examination in November 1996.  
The examiner noted service connected knee instability and 
that through the years the veteran had changed his gait to 
protect the knee.  Thereafter, he developed pain in the 
lateral thigh all the way past the trochanteric area.  
However, when he experienced pain he could walk it off but 
too much activity could aggravate it as well.  On 
examination, he had a limp favoring the right.  On standing, 
he appeared not to have any pelvic obliquity.  He had a leg 
length disparity on laying down.  He was able to equalize the 
length by stretching the hip flexors.  The right leg appeared 
a bit longer although he measured 92 centimeters bilaterally.  
He had some tightness of the iliotibial (IT) band.  There was 
some fibrotic sensation to the proximal IT band but it was 
present bilaterally, a little worse on the right.  No 
asymmetry of the sacral bases was seen.  There was no 
tenderness or pain with SI distraction.  The examiner 
commented that the veteran had chronic right IT band syndrome 
with contributing factors, his right knee instability, 
altered gait and possibly some old SI injury.  A February 
1997 consultation report concluded that the right IT syndrome 
was likely caused by the veteran's right (service connected) 
knee.

The veteran's has painful limited motion of the right 
hip/thigh, but the motions recorded on the veteran's August 
1996 examination did not meet the criteria for a compensable 
examination for limited motion.  As to the pain, the Board 
observes that the examiner who conducted the November 1996 
examination remarked that there was no tenderness or pain 
with SI distraction, although there was some tightness noted.  
It was also noted that the veteran was able in most instances 
to "walk off" the pain, suggesting that any associated 
impairment was not really very limiting from a functional 
perspective.  Nevertheless, considering functional impairment 
pursuant to provisions including 38 C.F.R. §§ 4.40 and 4.45, 
and the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds that, with consideration of the pain, the 
veteran's symptoms nearly approximate the criteria for a 10 
percent rating pursuant to Diagnostic Code 5251 (limitation 
of thigh extension), which is the current rating.  This 
rating is consistent with the criteria for a rating based on 
painful motion due to arthritis (to include benign bone 
growth).  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003.  
There is no objective medical evidence, such as disuse 
atrophy, to show that pain, flare-ups of pain, or any other 
symptom results in additional functional impairment to a 
degree that would support a rating in excess of 10 percent 
under the cited diagnostic criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.


ORDER

Entitlement to service connection for nicotine dependence is 
denied. 

Entitlement to service connection for COPD with emphysema is 
denied. 

Entitlement to a rating in excess of 10 percent for chronic 
iliotibial band syndrome is denied. 

		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

